Latimer, Judge
(dissenting):
I dissent.
I have no desire to disagree with my colleagues on the form and content of a staff judge advocate review for by this time I suspect the Services have modified their form to meet the standards suggested in prior decisions. Neither do I seek to question the fact that improvements may have resulted from our published views. As a matter of fact, I could go on and say that the inclusion of many other bits of information not mentioned by the Court and a more accurate use of words and phrases would improve the product. But that is not the problem as I see it, for we are enjoined by Congress not to reverse a case unless we find that the error, if any, has materially prejudiced a substantial right of an accused. When that rule is used in this post-trial area, several general principles must be considered. An accused has no inalienable right to a particular form of review and all he is entitled to is one which meets the basic requirement of the Code and the Manual. Those Services which have taken upon themselves the obligations to give the accused more than is required by law do not err by failing to tailor their gratuities to meet our standards.
In this and in an allied line of cases, we started with the principle that when the contents of the pretrial advice or post-trial review would mislead the convening authority then there was prejudice to an accused. In those instances we concluded to remove all possibilities that the convening authority acted on misadviee by requiring a new review. United States v Massey, 5 USCMA 514, 18 CMR 138, and United States v Greenwalt, 6 USCMA 569, 20 CMR 285. My associates and I agree in those two instances but I began to part company with them when they moved on to interpret standard legal language employed by staff judge advocates to be misleading — particularly where the terms used had been in vogue for many years and we had affirmed hundreds of cases employing the same expressions. The language was stereotyped and the reviews just did not become misleading, confusing, or erroneous overnight. See United States v Grice, 8 USCMA 166, 23 CMR 390; United States v Johnson, 8 USCMA 173, 23 CMR 397; and United States v Jenkins, 8 USCMA 274, 24 CMR 84.
Now as to the position I take in this particular post-trial area. Pretermit-ting any collateral issues, I believe that if the many opinions I have penned on this subject are considered collectively, these general rules appear. When we interpret a review we should consider it by its four corners. For example, United States v Palacios, 8 USCMA 613, 25 CMR 117, dissenting opinion; United States v Newman, 8 USCMA 615, 25 CMR 119, dissenting opinion. When that sort of consideration is employed, if it appears probable that the reviewing officer in weighing the *78evidence to support the findings might reasonably be misled into using an evi-dentiary scale short of the one specified by the Code, then a new review should be ordered. If, on the other hand, the probability of his using a short weight is nonexistent, remote, or purely conjectural, then further proceedings are not required. Finally, in the usual situation, when an accused asserts post-trial error the burden is on him to show prejudice. He fails in that regard when we must speculate that an improper yardstick was employed.
In the instant ease, the accused was convicted of the larcenies of two cameras which were found secreted with his personal belongings. In a pretrial statement, after proper warning that he was suspected of the theft of six cameras, the accused admitted taking two but, in connection with one of the two involved in these charges and specifications, he contended that he did not know it was in his pack and that someone other than himself must have placed it there. He did not testify, and his explanation was before the court-martial only because the Government introduced it as part of his admissions. In his review, the staff judge advocate discussed the crimes separately, and it was in connection with his comments on the sufficiency of the evidence to prove each element of one larceny that he made the quoted statement. I quote the full paragraph:
“The corpus delicti was proved by the victim’s testimony (R 7). Value of the stolen property was stipulated to be $60.00 (Pros. Ex. 5) as alleged. The accused having admitted to the CID investigator that he took two cameras and that Moore’s camera was found in accused’s cargo bag without a credible explanation therfor [sic] warranted the court in finding the accused guilty of this specification. As the sole judges of the facts, the court had the right to disbelieve and reject the accused’s denial of knowledge as to the origin of his possession.”
Certainly, the statement embodies the well-accepted principle of law that triers of fact have the right to believe or disbelieve the testimony of any witness.
Elsewhere in the report, the reviewer gives his opinon on the weight and sufficiency of the evidence on all offenses, for he states that the competent evidence of record establishes that all findings of guilty are correct in law and fact. If they are of that quantum and quality, they must be sufficient to show guilt beyond a reasonable doubt.
Under these circumstances I see no reason for departing from the concepts to which I have adhered previously, and when they are applied in this in-, stance I do not find grounds for reversal.
I would affirm the decision of the board of review.